DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10, in the reply filed on April 9, 2021 is acknowledged.
Claims 11-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 9, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Pat. 4,175,175) in view of Harada et al. (US Pat. 5,792,883).
Considering Claims 1-5 and 9:  Johnson et al. teaches a continuous process for preparing an aromatic polymer (2:14-33) comprising supplying a polymerization solvent and reaction raw material 
	Johnson et al. is silent towards the apparatus for performing the polymerization reaction.  However, Harada et al. teaches a continuous polymerization reactor having the structure 
    PNG
    media_image1.png
    176
    402
    media_image1.png
    Greyscale
(Fig. 1), which includes a plurality of reaction vessels (2-1, 2-2, and 2-3), where the gas phase in communication with the other vessels in the portion above the solvent line.  As the gas phase is in communication, the pressure would be uniform in the reaction vessel.  Harada et al. teaches the partitians as being different heights, resulting in different amounts of liquid that can be present in the reaction vessels (10:15-45).  Johnson et al. and Harada et al. are analogous art as they are concerned with the same technical difficulty, namely continuous reactions.  It would have been obvious to a person having ordinary skill in the art to have used the reactor of Harada et al. in the process of Johnson et al., and the motivation to do so would have been, as Harada et al. suggests, to increase the reaction yield in a continuous process (1:36-40).  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.  See MPEP § 2143.
Considering Claim 6:  Johnson et al. teaches removing water from the reaction mixture through the gas phase (2:34-51).
Considering Claim 7:  Johnson et al. teaches including nitrogen gas to form an inert atmosphere (Example 1).  
	Johnson et al. and Harada et al. do not teach where the nitrogen gas should be feed to the system.  However, there are a finite number of positions for introducing gas (upstream or downstream).  It would have been obvious to a person having ordinary skill in the art to have tried adding the nitrogen gas downstream with an upstream flow, and the motivation to do so would have been, it is one of two known alternatives for the gas introduction.
Considering Claim 8:  As the reaction mixture moves through the apparatus of Harada et al., the liquid phase comprising the reaction raw material moves from reaction chamber to reaction chamber, while the gas phase remains in the gas phase area.  This reads on separating and recovering the reaction raw material, and supplying the separated and recovered material to at least some of the reaction vessels.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Pat. 4,175,175) in view of Harada et al. (US Pat. 5,792,883) as applied to claim 1 above, and further in view of Louis (US Pat. 9,175,136).
Considering Claim 10:  Johnson et al. and Harada et al. collectively teach the process of claim 10 as shown above.  
	Johnson et al. does not teach the size of the alkali metal salt used in the reaction raw material.  However, Louis teaches polymerizing a polyarylene ether ketone in the presence of a sodium salt made by grinding large particles (15:55-67) to a average particle size of less than 95 microns (11:26-39).  Johnson et al. and Louis are analogous art as they are concerned with the same field of endeavor, namely polyarylene ether ketone production.  It would have been obvious to a person having ordinary skill in the art to have used the alkali metal salt of Louis in the process of Johnson et al., and the motivation to do so would have been, as Louis suggests, it allows for the production of high molecular weight polymers without the need to condensation auxiliaries (3:64-4:7).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767